Title: Thomas Jefferson to William Mann, 27 December 1811
From: Jefferson, Thomas
To: Mann, William


          
                  Sir 
                   
                     Monticello. 
                     Dec. 27. 11.
          
		   
		   
		  
		  
		  An absence of 6. weeks in a distant county is the cause of this very late acknolegement of your letter of Nov. 11. covering the copy of a spa in Chancery by Gourley against a group of defs among whom I am named, without being able to conjecture the cause of it. you are free to consider the spa as served on me personally. I observe that mr Nicholas is a def. and presume he will not let us suffer before we are apprised of the matters with which we are charged. 
		   Accept the assurance of my respects.
          
            Th:
            Jefferson
        